Citation Nr: 1445509	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right 1st metacarpophalangela (MCP) joint.  

2.  Entitlement to a rating in excess of 30 percent for depression.  

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.  

4.  Entitlement to a rating in excess of 10 percent for left knee with chondromalacia patella, status post-surgery. 

5.  Entitlement to a compensable rating for allergic rhinitis (claimed as a sinus condition).  

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

7.  Entitlement to a total temporary evaluation under the provisions of 38 C.F.R. 
§ 4.30 for convalescence following surgery on January 10, 2010 for service-connected degenerative arthritis of the right 1st metacarpophalangeal joint.


REPRESENTATION

Veteran represented by:	James H. Locus, Esq. 


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1990, from July 1993 to December 1993, and from June 1994 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.

A claim of entitlement to service connection for a left thigh disability was raised in Congressional correspondence received in February 2014; and claims to reopen entitlement to service connection for sleep apnea and a left ankle disability were raised in a VA Form 21-4138 received in February 2014.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

All increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran underwent right thumb MCP joint arthrodesis with excision of sesamoid on January 10, 2008.
 
2.  The Veteran's right thumb surgery did not necessitate at least one month of convalescence, there was no evidence of severe postoperative residuals, and did not necessitate immobilization by cast of one major joint or more.


CONCLUSION OF LAW

The criteria for a temporary total evaluation for convalescence following right thumb surgery on January 10, 2008, pursuant to the provisions of 38 C.F.R. § 4.30, have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here, although the Board notes that adequate notice was provided and sufficient evidence was developed in this appeal and that no further development is required.

Temporary Total Evaluation

A temporary total rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals).  38 C.F.R. § 4.30(b).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  See 38 C.F.R. § 4.30.  Thereafter, any chronic residual disability is rated under the schedular criteria for the disability. 

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h) (2).

In this case, the Veteran underwent right thumb MCP joint arthrodesis with excision of sesamoid on January 10, 2008.  A review of the Veteran's VA surgical and post-surgical treatment records indicate that the Veteran's thumb was placed in a cast following surgery.  He was discharged the same day, with instructions to use his hand, but not to lift anything heavier than a coffee mug for two weeks.  The discharge instructions also instructed the Veteran to do hand exercises at least once an hour.  Surgical sutures were removed on January 25, 2008.  His thumb remained in a cast.  

On February 8, 2008 orthopedic follow-up examination, it was noted the Veteran did not have any complaints, other than his thumb was stiff from immobilization.  Treatment records note the cast was removed and the incision was well-healed with no erythema or drainage.  His thumb was re-cast.  The Veteran was instructed to continue his hand exercises.  

On February 22, 2008, the cast was removed.  It was noted the surgical incision was well healed, with no erythema or drainage.  The Veteran was provided a splint to protect his hand while he was "up and about".  The splint was designed to keep both his wrist and interphalangeal (IP) joint free.  He was instructed to continue his at home hand exercises, and to start physical therapy. 

On February 27, 2008, the surgical pins were removed from the Veteran's hand.  It was noted the Veteran did not need to be braced following surgery. 

On March 13, 2008, the Veteran was scheduled for septoplasty to correct a nasal obstruction and septal deviation.  

On March 14, 2008 orthopedic follow-up, it was noted the Veteran had no hand complaints, he no longer had pain, numbness or tingling of the right hand.  It was noted the incision was well-healed, and while there was mild swelling, there was no erythema, warmth, drainage, or pain at the fusion site.  The physician noted that the Veteran could use his hand and thumb, but to be mindful of the activities, exercise, and movements that stress the fusion site.  He was instructed to continue hand exercises and gradually increase activity.  

Five days later, on March 19, 2008, the Veteran underwent septoplasty turbinate reduction.  

An August 2008 follow-up treatment record noted the Veteran reported his thumb was much better than it was before the surgery and that he was very pleased with the results.  The physician assistant noted that the incision was well-healed with clinically solid fusion and no tenderness, erythema or warmth.  There was mild tenderness and increased pain with extension of the thumb.  Overall, the physician noted the Veteran was stable and doing well.  The physician also provided an opinion concluding that the Veteran should have been considered disabled from gainful employment from January 10, 2008 through March 31, 2008 due to the inability to use his right hand.  

After a review of the lay and medical evidence, the Board finds that the weight of the evidence is against the award of a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's right MCP surgery.  Treatment records following the Veteran's surgery do not demonstrate a period of recovery of at least one month; on discharge, his only limitation was lifting no more than a coffee mug.  And even this restriction was limited to 2 weeks duration.  Moreover, the evidence does not indicate the presence of "severe post-operative residuals" such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  VA treatment records document that his surgical wound was well-healed without complication.  The Board notes that while the Veteran's thumb was in a cast for 6 weeks, his thumb is not a major joint (see 38 C.F.R. § 4.43 (f)), and that the cast provided use of his hand, as shown by his ability to perform the required hand exercises immediately following surgery.  Additionally, the February 22 treatment record noted the Veteran needed protection of his hand, while he was "up and about."

Furthermore, as defined above, convalescence is "the act of regaining or returning toward a normal or healthy state"; the Board finds it significant that the Veteran was scheduled for another surgery (septoplasty) only 8 weeks following his thumb surgery (during the time he seeks convalesce under 38 C.F.R. § 4.30).  He was clearly returned to a normal or healthy state to undergo a second surgery, thereby negating his need for convalescence following the January 2008 surgery.  

At the hearing, the Veteran relied on the August 2008 opinion of his physician that he should have been determined to be unemployable from January through March 2008 following his surgery.  However, the Board finds this opinion to be of little probative value.  First, the opinion was offered 7 months following surgery.  Meanwhile, the day of surgery, upon discharge, the Veteran was instructed he could use his hand, only limiting the weight he was able to lift.  There was no further limitation on employability mentioned, and post-surgical treatment records did not indicate that the Veteran was prohibited from working.  Therefore, the Board finds the contemporaneous discharge report and physician instructions to be more probative than the opinion offered 7 months after the surgery.  See Curry v. Brown, 7 Vet 59 (1994) (contemporaneous evidence has greater probative value than later reported history).

For those reasons, a temporary total disability rating for convalescence is not warranted.  The preponderance of the evidence is against the claim, and as such, the benefit-of-the-doubt provisions do not apply.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

A temporary total disability rating under 38 C.F.R. § 4.30 for convalescence following right thumb MCP joint arthrodesis with excision of sesamoid on January 10, 2008 is denied. 


REMAND

The Veteran seeks increased ratings for his service-connected disabilities (arthritis of the right 1st MCP joint, depression, lumbar spine DDD, left knee chondromalacia, allergic rhinitis).  The Board notes that he was last afforded a VA examination for his spine and thumb disabilities in February 2010; he was last afforded a psychological examination in November 2010, and last afforded an examination for his left knee and allergic rhinitis in February 2011.  Over three years have passed since his last examination.  As such, contemporaneous examinations are indicated.  

Additionally, the Veteran testified that he continues to receive treatment at the Fayetteville VA medical center.  The most recent record of treatment obtained is dated in January 2012.  Therefore, as updated VA treatment records may contain pertinent information, and are constructively of record, they must be sought.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, the Veteran testified that he recently began seeking private treatment for his disabilities and that all treatment records were not made available to VA.  As such, the AOJ should undertake to obtain any private treatment records relevant to the Veteran's claims that have not yet been associated with the record.  38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to provide the authorizations necessary for VA to obtain all outstanding records of private treatment he has received for his disabilities.  The AOJ should then secure for the record copies of all records identified (specifically the records of Dr. Session and the Cape Fear Orthopedics should be requested).  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).  If the provider does not respond, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should secure for the record complete updated records of all VA treatment the Veteran has received since January 2012.

3. After the above development has been completed, the AOJ should schedule the Veteran for the appropriate VA examination(s) to determine (1) the current severity of his service connected disabilities (arthritis of the right 1st MCP joint, depression, lumbar spine DDD, left knee chondromalacia, allergic rhinitis) and (2) to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  His entire record must be reviewed by the examiner(s) in conjunction with the examination(s).  Any indicated tests or studies should be completed.  Additionally, the examiner(s) should specifically comment on the impact the disabilities have on the Veteran's occupational functioning.  

The examiner(s) must explain the rationale for all opinions in detail.

4. The AOJ should then review the record and readjudicate the claims, to include consideration of TDIU.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


